Citation Nr: 0310184	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a staph infection incurred as a result of 
treatment following a right L4-L5 microdiskectomy performed 
at a VA medical center in January 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Brother and Mother


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.  The 
case was previously before the Board in September 2000, when 
it was referred for a VHA medical opinion pursuant to 
38 C.F.R. § 20.901(a) (2002).

A hearing was held before the undersigned Member of the Board 
sitting in Montgomery, Alabama, in February 2002.  A 
transcript of this hearing testimony has been associated with 
the claims file.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA imposes a significant duty upon VA to assist the 
appellant with his or her claim and to provide him or her 
with notice of evidence needed to support the claim.  First, 
VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2002).  With respect to this duty to assist the 
veteran in obtaining evidence, the VCAA requires that VA 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In the case at hand, the Board notes that the veteran has not 
yet been provided with sufficient notice of the provisions of 
VCAA.  Specifically, the requirements set forth in 
Quartuccio, supra, with respect to VA's duty to notify have 
not yet been satisfied in this case.  However, the regulation 
which, inter alia, permitted the Board to cure VCAA 
deficiencies, was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
U.S. App. LEXIS 8275  (Fed. Cir. May 1, 2003).  Therefore, 
this case must be returned to the RO.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22.

Further, the Board finds that an additional medical opinion 
is required before the case can be adjudicated.  Under the 
"revised" provisions of 38 U.S.C.A. § 1151, applicable in 
this case, a claim for benefits must be supported by medical 
evidence of additional disability resulting from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.  In the 
alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered with some degree of error.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  In the case at hand, 
the veteran underwent a January 1998 right L4-L5 
microdiskectomy at a VAMC, after which he developed a staph 
infection.  Following the Board's September 2002 VHA request, 
Dr. S., a VA neurosurgeon, opined that the operation, as well 
as the subsequent management of the veteran's post-operative 
infection, was accomplished in an appropriate manner.  
Additionally, Dr. S. indicated that it was unlikely that a 
reported pillow transfer caused the veteran's post-operative 
infection.  However, the Board concludes that an opinion as 
to whether the staph infection was an event not reasonably 
foreseeable is still required.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to his claim 
for compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a staph infection 
following a right L4-L5 microdiskectomy 
performed at a VA medical center in 
January 1998.  He should be informed that 
he has one year from the date of the 
letter to respond, and that his appeal 
cannot be adjudicated prior to that date 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.  

2.  The veteran's claims folder should be 
returned to the neurosurgeon who 
responded to the Board's September 2002 
VHA request.  If this physician is not 
available, the claims folder should be 
returned to a similarly qualified 
examiner.  The claims folder, including a 
copy of this REMAND, should be made 
available to the examiner.  The examiner 
is requested to respond to the following 
question:

Was the veteran's post-operative staph 
infection an event that was reasonably 
foreseeable?

3.  The RO should then readjudicate the 
veteran's § 1151 claim in light of any 
evidence received since the November 
1999 Supplemental Statement of the Case 
(SSOC).  If the claim is denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the November 1999 SSOC 
and a discussion of all pertinent 
regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




